internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-142985-02 date date legend taxpayer corp llc1 projectco project partnership state a state b state c county utility vendor vendor agency agency act a plr-142985-02 b c d e f g j o p r s t v w x y z aa bb cc dd dear this letter responds to your letters dated date and date requesting rulings on behalf of project partnership regarding project partnership’s qualification for tax_credits under sec_45 of the internal_revenue_code from an aa megawatt wind-based generation project consisting of bb separate cc mw wind turbine generators located in county project you represent that the facts are as follows plr-142985-02 llc formed projectco on a following the formation of projectco taxpayer acquired a b percent membership interest in projectco in exchange for a cash contribution of dollar_figurec projectco used this cash contribution to purchase ground lease options described below and other development rights for the project from llc1 llc1 acquired various options to lease land for the project the ground lease options the ground lease options grant the holder of the option the right to lease or in certain circumstances to purchase all or part of the land collectively the ground lease llc1 sold the ground lease options to projectco projectco will exercise the ground lease options and will pay rent under the ground lease equal to the greater of i a fixed cash amount per wind turbine generator located on the leased land ii an amount determined by multiplying a unit price by the number of kilowatt- hours of electricity produced by the wind turbine generators located on the leased land or iii a fixed percentage of the gross revenue derived from the sale of electricity produced by the wind turbine generators located on the leased land ground lease rent pursuant to a power purchase agreement the ppa with utility dated d projectco will sell to utility electricity produced from the project that is not needed to operate the project over the ppa’s approximately e-year term at a base price of a fixed amount per mwh projectco entered into an interconnection agreement with utility on f the interconnection agreement pursuant to the interconnection agreement certain interconnection facilities will be constructed at taxpayer’s cost to permit the interconnection of the project with utility’s system projectco will enter into a supply and installation agreement the supply and installation agreement with vendor an unrelated party that is the vendor of the wind turbine generators to be used by the project projectco also expects to enter into a balance of plant engineering procurement and construction agreement with vendor an unrelated party to build the rest of the project the balance of plant agreement both agreements will require the project to be substantially completed by a specified date and will include a liquidated_damages clause providing that in the event of a non- excused delay in project completion projectco will receive liquidated_damages proportional to the length of the delay vendor will also warrant the performance of the installed wind turbine generators and it will pay liquidated_damages to project partnership to the extent that the generators fall below certain performance standards projectco will purchase llc1's b percent interest in projectco at the commencement of construction of the project upon the sale of llc1's interest projectco will be treated as a disregarded_entity for federal tax purposes projectco will borrow from third-party lenders to fund the expected dollar_figurep construction cost of the project the permanent financing for the project is expected to consist of a single tranche of approximately dollar_figuredd combining both a term_loan and a production_tax_credit loan the combined loan in connection with the financing taxpayer will enter into an agreement the equity contribution agreement in favor of the lenders to make contributions to projectco in the amount of dollar_figurer when construction is completed the plr-142985-02 fixed contribution obligation plus additional semi-annual contributions the ptc contribution obligation that are measured by the lesser_of i the debt service on the production_tax_credit portion of the combined loan and ii the product of cc cents as adjusted pursuant to sec_45 and the ptc rate and the number of kilowatt hours of electricity produced by the project during the semi-annual period the contributions to satisfy the ptc contribution obligation are expected to be approximately s percent of the sec_45 tax_credits generated by the project in each semi-annual period over a t-year period commencing when the wind turbines in the project are placed_in_service the partnership_agreement will provide that each partner will be required to contribute its pro_rata share of i an initial equity contribution equal in amount to the initial payment the dollar_figurev initial contribution and ii semi-annual capital contributions the semi-annual partner contributions equal to an agreed percentage of an amount equal to the product of the number of kilowatt hours of electricity produced by the project during the applicable semi-annual period and the ptc rate the initial contribution all semi-annual partner contributions and all current distributions will be made by the partners in accordance with their respective percentage interests all items of income gain loss deduction and credit of project partnership will be allocated to the partners in accordance with their respective percentage interests project partnership will use the initial contribution to make the initial payment pursuant to the purchase and sale agreement the semi-annual partner contributions will be used by project partnership to make the ptc capital_contribution to projectco pursuant to the equity contribution agreement plr-142985-02 projectco will use these contributions together with any available operating cash_flow after payment of expenses including combined loan service and ground lease rent to pay amounts due with respect to the combined loan after providing for such amounts projectco will make distributions to the project partnership which amounts together with the amounts by which the partners semi-annual contribution exceeds the ptc contribution obligation under the equity contributions agreement would be available for the project partnership to make the periodic_payments under the purchase and sale agreement projectco expects to hire an operator to provide operation and certain maintenance services for the project the o m agreement the operator under the o m agreement is expected to be an affiliate of the taxpayer’s parent_corporation taxpayer also expects to enter into a maintenance and service agreement with vendor for the wind-turbine generators and related equipment for an initial y-year period the maintenance and service agreement the compensation paid to the operator under the o m agreement and to the service provider under the services agreement is expected to be a fixed amount per year per wind turbine generator included in the project subject_to an annual adjustment for inflation the terms of the o m agreement and the services agreement will be negotiated at arm’s length and the amounts paid to the operator and service provider will reflect reasonable_compensation for services rendered agency has agreed to provide cash proceeds to projectco under the terms and conditions of an agreement between agency and projectco the agency agreement under the agency agreement agency will disburse the proceeds to projectco when the project is completed and in service the commencement_date in the form of a single advance supplemental production_payment projectco is required to spend the proceeds on operating_expenses during the j-year period beginning on the commencement_date the expenditure requirement projectco will earn the proceeds as it produces and sells electricity during the y-year period commencing with the commencement_date the performance requirement to the extent that either the expenditure requirement or the performance requirement is not satisfied projectco is required to repay agency pursuant to a loan guarantee and reimbursement agreement the agency loan guarantee between projectco and agency agency will provide a loan guarantee in favor of the lender to projectco under the construction and term financing plr-142985-02 the agency loan guarantee will be for approximately z months’ debt service on the combined loan projectco has applied to the relevant local authorities for designation of the project site as an enterprise zone an enterprise zone is an area that meets the requirements set forth in the act the purpose of the act is to stimulate business and industrial growth and retention in and stimulate neighborhood revitalization of areas in which pervasive poverty unemployment and economic distress exist if the project site is designated as an enterprise zone under the act the acquisition of building materials to be incorporated into the project would not be subject_to certain_sales and use taxes imposed by state c taxpayer represents the following the utility is not a related_person to the project partnership within the meaning of sec_45 the electricity generated by the wind turbines within the project is not being sold to a utility pursuant to a contract originally entered into before date the project partnership projects that at the end of the term of the ground lease it will be economically feasible for projectco to remove the project’s wind turbines from the land taxpayer requests the following rulings following the transfer of the projectco membership interests to project partnership the production of electricity from the project wind turbines will be attributable solely to project partnership and as a result project partnership will be entitled to the sec_45 tax_credits for electricity that is sold to unrelated persons the sec_45 credit attributable to project partnership may be passed through to and allocated among the partners of project partnership under the principles in sec_702 in accordance with each partner’s interest in the project partnership at the time the sec_45 credit arises any termination of the project partnership under sec_708 arising from sales or exchanges of interests in project partnership will not preclude project partnership as reconstituted from taking the sec_45 credit for the production and sale of electricity from the project wind turbines to unrelated persons the proceeds from the agency agreement the agency loan guarantee and the state c sales use_tax exemption will not be considered grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project or other credit within the meaning of sec_45 plr-142985-02 under sec_45 the renewable_electricity_production_credit for any taxable_year is an amount equal to the product of cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources and at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year under sec_45 the amount of the credit with respect to any project for any taxable_year is reduced by an amount equal to the product of the amount of the credit otherwise allowable for such year and a fraction the numerator of which is the sum of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program in connection with the project and iv the amount of any other credit allowable with respect to any property which is part of the project and the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years a similar reduction exists under sec_29 relating to governmental grants or subsidized_energy_financing provided in connection with a nonconventional source fuel project sec_29 was added to the code as a part of the crude_oil windfall profit tax of section 1980_3_cb_1 the conference_report in explaining the reduction mechanism found in sec_29 states that the sec_29 credit is reduced in proportion to federal grants provided in connection with the construction or acquisition of the facility h_r rep no conf_rep 96th cong 2d sess 1980_3_cb_245 sec_45 defines qualified_energy_resources to include wind sec_45 defines a qualified_facility in the case of a facility using wind to produce electricity as any facility owned by the taxpayer that is originally placed_in_service after date and before date sec_45 does not define the term grant however the term is defined in sec_1_148-6 of the income_tax regulations involving arbitrage_bonds as a transfer for a governmental purpose of money or property to a transferee that is not a related_party to or an agent of the transferor the transfer must not impose any obligation or condition to directly or indirectly repay any amount to the transferor sec_45 provides that for purposes of sec_45 tax-exempt_bonds consist of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 the proceeds of such reduce the amount of credit for any taxable_year plr-142985-02 sec_45 does not define subsidized_energy_financing however under sec_48 the term means financing provided under a federal state or local program a principal purpose of which is to provide subsidized financing for projects designed to conserve or produce energy sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deductions or credit to the extent provided by regulations prescribed by the secretary under sec_1_702-1 the distributive_share is determined under sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement under sec_704 a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credit and tax recapture must be allocated in accordance with the partner’s interest in the partnership as of the time the credit or recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustment for the year the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partner’s interest in the partnership regarding tax_credits that arise from income of the partnership whether or not taxable if a partnership receipt gives rise to a tax_credit such as the credit under sec_45 and that receipt also gives rise to a valid allocation of partnership income the partners’ interests in the partnership with respect to the item of credit will be in the same proportion as the partners’ respective distributive shares of such income see sec_1 b ii sec_708 provides that a partnership will be considered as terminated if within a month period there is a sale_or_exchange of percent or more of the total interests in partnership capital and profits plr-142985-02 under sec_1_708-1 if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_7701 provides that the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof the term person will be construed to mean and include an individual trust estate partnership_association company or corporation sec_301_7701-3 of the procedure and administration regulations provides that unless it elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner based solely on the representations and the relevant law and regulations set forth above we conclude as follows following the transfer of the projectco membership interests to project partnership the production of electricity from the project wind turbines will be attributable solely to project partnership and as a result project partnership will be entitled to the sec_45 tax_credits for electricity that is sold to unrelated persons the sec_45 credits attributable to project partnership may be passed through and allocated among the partners of project partnership under the principles of sec_702 in accordance with each partner’s interest in project partnership at the time the sec_45 credit arises a future termination of project partnership under sec_708 will not preclude the reconstituted partnership from claiming the sec_45 credit for the sale of electricity to unrelated persons that is generated from the project wind turbines the proceeds from the agency agreement the agency loan guarantee and the state c sales use_tax exemption will not be considered grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project or other credit within the meaning of sec_45 plr-142985-02 except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in particular no opinion is expressed or implied regarding how the partners' interests in the partnership are determined this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
